Citation Nr: 0413300	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle injury.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for respiratory 
disability.

5.  Entitlement to service connection for the residuals of 
surgery to repair a right inguinal hernia.

6.  Entitlement to an initial compensable evaluation for the 
residuals of surgery to repair a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1959 to November 1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In November 2003, the veteran had a hearing at the RO before 
the Board.  

The issues of entitlement to service connection for bilateral 
hearing loss disability and for tinnitus require further 
development and are the subjects of a remand at the end of 
this decision.


FINDINGS OF FACT

1.  Left ankle disability was first clinically manifested 
many years after service, and there is no competent evidence 
that it is related to service in any way.

2.  A respiratory disability was first clinically manifested 
many years after service, and there is no competent evidence 
that it is related to service in any way.
3.  The residuals of surgery to repair a right inguinal 
hernia were first clinically manifested many years after 
service, and there is no competent evidence that it is 
related to service in any way.

4.  The service-connected residuals of surgery to repair a 
left inguinal hernia consist primarily of a non-tender, well-
healed surgical scar, which is 7 cm in length and productive 
of no more than minimal disfigurement.


CONCLUSIONS OF LAW

1.  Left ankle disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

2.  Respiratory disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1103, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.300 (2003).

3.  The residuals of surgery to repair a right inguinal 
hernia are not due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

4.  The criteria for an initial compensable evaluation for 
the service-connected residuals of surgery to repair a left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.118, Diagnostic Code (DC) 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for the 
following disabilities:  left ankle disability; respiratory 
disability, and the residuals of surgery to repair a right 
inguinal hernia.  He also seeks entitlement to an initial 
compensable rating for his service-connected residuals of 
surgery to repair a left inguinal hernia.

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's statutory duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As a 
result, VA must notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In particular, the RO must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish VA any evidence in his possession that pertains to 
any of his claims, i.e., something to the effect that he 
should give VA everything he has pertaining to his claims.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the claim was 
filed in August 2000 in this case and only shortly before the 
initial adjudication of this claim by the RO in January 2001, 
VA did not provide notice of the VCAA prior to that 
adjudication.  Nevertheless, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

By virtue of information contained in VA Form 21-526, 
received in August 2000; a letter, dated in April 2002, 
informing the veteran specifically of the VCAA and its 
provisions regarding the duties of VA and of the veteran; the 
Statement of the Case (SOC); and the Supplemental Statement 
of the Case (SSOC); the veteran and his representative were 
notified of the evidence necessary to substantiate his claims 
of entitlement to service connection for left ankle 
disability, for respiratory disability, for the residuals of 
surgery to repair a right inguinal hernia, and his claim of 
entitlement to an initial compensable rating for the 
residuals of surgery to repair a left inguinal hernia.  
Indeed, the SOC sets forth provisions of 38 C.F.R. § 3.159.  
Those provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
records reflecting the veteran's treatment at VA from 
November 1996 through June 2002; the report of a December 
1997 examination by S. J. S., M.D.; the reports of audiologic 
examinations performed in April and May 1998 by private 
health care providers; the report of an August 1998 
psychological examination by M. S. R., Ph.D.; the reports of 
examinations performed by VA in May 2002; the transcript of a 
June 2003 hearing held at the RO before the Decision Review 
Officer; and the transcript of the November 2003 hearing held 
at the RO before the Board.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by VA) which could be used to support the 
issues of entitlement to service connection for left ankle 
disability, for respiratory disability, and/or for the 
residuals of surgery to repair a right inguinal hernia.  
Further, he has not identified any outstanding evidence which 
could be used to support his claim of entitlement to an 
initial compensable rating for the residuals of surgery to 
repair a left inguinal hernia.  As such, there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence with respect to those 
issues.  Indeed, such development would serve no useful 
purpose and, therefore, need not be performed in order to 
meet VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him in 
the development of his claim.  Accordingly, the Board may 
proceed to the merits of those issues which are ripe for 
appeal.  

II.  The Facts and Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

i.  The Left Ankle

A review of the evidence discloses that while he was in 
service in October 1962, the veteran strained ligaments in 
his right ankle.  There was no evidence, however, of any 
injury or other abnormality affecting his left ankle.  
Indeed, left ankle disability was not clinically reported 
until May 2002, when mild calcaneal spurring was noted on X-
ray.  Following the VA examination that month, the examiner 
concluded that the veteran had a history of left ankle sprain 
with minimal residual disability.  Although the report of 
that examination suggested that the veteran had sprained his 
left ankle in service, that suggestion was the result of the 
history reported by the veteran rather than the examiner's 
review of the record.  As noted above, there was no recorded 
evidence in service of a left ankle disorder of any kind.  In 
this regard it should be noted that a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The only other reports of a nexus between the veteran's 
current left ankle disability and service come from the 
veteran (see pages 12 to 16 and 20 to 21 of the transcript 
(T.) of the veteran's November 2003 hearing before the 
Board).  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot be 
considered competent evidence to support a grant of service 
connection.  Absent such evidence, the preponderance of the 
evidence is against the claim, and service connection for 
left ankle disability is not warranted.



ii.  The Right Inguinal Hernia

Although the veteran has established service connection for 
the residuals of a left inguinal hernia in service, his 
service medical records are completely negative for such 
disorder on the right.  Indeed, during the veteran's left 
hernia surgery in service in July 1961, it was specifically 
reported that he had no symptoms or mass on the right.  The 
first reports associated with a right inguinal hernia were 
not clinically recorded until December 1997, when a right 
herniorraphy scar was found during a disability examination 
by S. J. S., M.D.  

Thus, the Board concludes that the preponderance the evidence 
in this case is against the claim that residuals of surgery 
to repair a right inguinal hernia were incurred during 
service.  In this regard, the Board notes that the absence of 
any evidence of a right inguinal hernia in service or prior 
to the late 1990s constitutes negative evidence tending to 
disprove the claim that the veteran incurred residuals of 
surgery to repair a right inguinal hernia in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of a right inguinal hernia in service or for more 
than thirty years thereafter is itself evidence which tends 
to show that no right inguinal hernia was incurred in 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury was 
sustained or disease contracted in service which resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board should consider all the evidence including 
the availability of medical records, the nature and course of 
the disease or disability, the amount of time that elapsed 
since military service, and any other relevant facts in 
considering a claim for service connection.  See Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that 
the absence of medical records during combat conditions does 
not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

As above, the only reports that the veteran's right inguinal 
hernia is the result of service come from the veteran (T. at 
17 and 18 and 21 - 23).  However, as noted above, he is not 
medically qualified to render such an opinion.  38 C.F.R. 
§ 3.159(a)(2); Espiritu, 2 Vet. App. at 494-95.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim, and service connection for the residuals 
of surgery to repair a right inguinal hernia is not 
warranted.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsection 
(B)).  Because the Board has concluded that the information 
and evidence of record does not establish that the veteran 
had a right inguinal hernia in service and does not indicate 
that the claimed residuals of surgery to repair a right 
inguinal hernia may be associated with any established event, 
injury or disease in service, it is not necessary to obtain 
an additional medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i).  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for residuals 
of surgery to repair a right inguinal hernia.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

iii.  Respiratory Disability

A review of the evidence is negative for any recorded 
complaints or clinical findings of a respiratory disorder in 
service.  Such a disorder, primarily diagnosed as chronic 
obstructive pulmonary disease (COPD) was not clinically 
recorded until November 1996 (VA outpatient treatment 
record).  Although the veteran contends that his COPD is 
primarily the result of smoking which started in service, the 
Board is statutorily precluded from granting service 
connection on that basis.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300; Kane v. Principi, 17 Vet. App. 97 (2003).  Although 
that statute does not preclude the Board from finding service 
connection for a respiratory disability on a basis other than 
smoking, there is no information or competent evidence on 
file which indicates that the COPD may be associated with an 
established event, injury or disease in service or that the 
disease, first clinically shown in November 1996, began in 
service.  38 C.F.R. § 3.159(c)(4)(i)(C).  Again, as with the 
claim for service connection for residuals of surgery to 
repair a right inguinal hernia, the only reports to the 
contrary come from the veteran who is not competent to 
provide such an opinion.  Espiritu, 2 Vet. App. at 494-95. 

Accordingly, the preponderance of the evidence is against the 
claim for service connection for respiratory disability, and 
this claim must be denied.  In so concluding, the Board notes 
that, because there is no information or competent evidence 
on file which indicates that the COPD may be associated with 
an established event, injury or disease in service, it is not 
necessary to obtain an additional medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i).  



B.  The Increased Rating

The veteran seeks an initial compensable rating for his 
service-connected residuals of surgery to repair a left 
inguinal hernia. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  

The RO's January 2001 decision on appeal, which granted 
entitlement to service connection for the residuals of 
surgery to repair a left inguinal hernia, was an initial 
rating award.  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO has rated the veteran's service-connected residuals of 
surgery to repair a left inguinal hernia, based on the nature 
and extent of the surgical scar.  38 C.F.R. § 4.118, DC 7805.  
At the outset of the veteran's claim, scars (other than burn 
scars or disfiguring scars of the head, face, or neck) were 
rated in accordance with 38 C.F.R. § 4.118, DC 7803 - 7805.  
A 10 percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803.  A 10 percent rating was also warranted for 
superficial scars which were painful and tender on objective 
demonstration.  Scars were also rated based on the limitation 
of motion of the affected part.  38 C.F.R. § 4.118, DC 7805.  
During the course of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002, and is 
codified as amended at 38 C.F.R. § 4.118.  In this case, the 
record shows that veteran's scar resulting from surgery to 
repair a left inguinal herniorraphy has been rated under both 
sets of criteria.

In accordance with the revised regulations, a 10 percent 
rating is warranted for a scar (other than those involving 
the head, face, or neck) under the following circumstances:  
when it is deep or causes limited motion, provided that it 
covers an area or areas exceeding 6 square inches (39 sq. 
cm.) (38 C.F.R. § 4.118, DC 7801); when it is superficial and 
does not cause limited motion, provided that it covers an 
area or areas of 144 square inches (929 sq. cm.) or greater 
(38 C.F.R. § 4.118, DC 7802); when it is superficial and 
unstable (38 C.F.R. § 4.118, DC 7803); or when it is 
superficial but painful on examination (38 C.F.R. § 4.118, DC 
7804).  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, 
Note (1).  

Other scars are rated based on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.  Also 
potentially applicable in rating the residuals of surgery to 
repair an inguinal hernia is 38 C. .F. .R. § 4.114, DC 7338.  
Under that code, a noncompensable rating is warranted where 
the hernia is small and reducible, or where there is no true 
hernia protrusion.  A 10 percent rating is warranted when a 
post-operative hernia is readily reducible and well-supported 
by a truss or belt.  

A review of the evidence discloses that since the veteran's 
left hernia surgery in service in July 1961, there has been 
no recurrence of the hernia.  Although he states that he uses 
over-the-counter antibiotics (T. at 4), there is no competent 
evidence of any infection in the area of the surgery.  
Moreover, he has not received any professional treatment for 
the residuals of his surgery, and there is no evidence that 
he is required to wear a truss or belt.  Indeed, the report 
of the May 2002 VA examination shows that the residuals of 
his surgery consist of no more than a 7 cm scar which is 
superficial, well-healed, and non-tender.  It is not unstable 
and does not impair the function of any affected body part.  
In fact, the scar is productive of no more than minimal 
disfigurement.  Such manifestations do not meet or more 
nearly approximate the criteria for a compensable rating 
under former or revised DC's applicable to rating scars nor 
do they meet or more near approximate the criteria applicable 
to rating inguinal hernias.  Accordingly, a noncompensable 
rating is confirmed and continued. 

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected residuals of surgery to repair a 
left inguinal hernia have been generally consistent since the 
date that service connection became effective (August 4, 
2000).  Accordingly, there is no basis to invoke the 
principle of staged ratings. 


ORDER

Entitlement to service connection for left ankle disability 
is denied.

Entitlement to service connection for respiratory disability 
is denied.

Entitlement to service connection for the residuals of 
surgery to repair a right inguinal hernia is denied.

Entitlement to an initial compensable rating for the service-
connected residuals of surgery to repair a left inguinal 
hernia is denied.




REMAND

The veteran also seeks entitlement to service connection for 
bilateral hearing loss disability and for tinnitus.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

Although the veteran did not meet the foregoing criteria for 
hearing loss disability until many years after service (see 
report of VA audiologic testing in October 2001 and the 
report of the May 2002 VA examination), that fact is not 
necessarily a bar to service connection.  Even if the veteran 
did not demonstrate hearing loss disability at the time of 
his separation from service, he may still establish service 
connection for a current hearing loss disability by 
submitting evidence that such disability is related to 
service.  38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993);.

Following the VA audiologic examination in May 2002, the 
examiner concluded that the veteran's hearing loss disability 
was due to extensive occupational noise exposure after 
service (oil field worker and welder in a shipyard), rather 
than the veteran's limited history of noise exposure in 
service.  That conclusion, however, appears to have been 
based on a history reported by the veteran rather than a 
review of the claims folder.  Indeed, the claims file is 
negative for the veteran's service personnel records, as well 
as any records of his employment after service.  

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  The 
following actions are to be performed:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims, as set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  In 
so doing, ensure that the following 
actions have been performed:  (1) inform 
the veteran of the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claims; (2) inform the veteran about the 
information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence that 
he is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to any of his claims, or 
something to the effect that the veteran 
should give VA everything it has 
pertaining to his claims.

2.  Through official channels, request 
the veteran's service personnel records.  
Such records should include, but are not 
limited to, copies of assignment orders 
and copies of enlisted efficiency 
reports.  Such effort must continue until 
it is determined that the requested 
records do not exist or that further 
attempts to obtain such records would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  
For any period that the veteran was self-
employed, request that he identify the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e). 

4.  When the actions in paragraph 3 have 
been completed, contact each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
medical records and the reports of any 
pre-employment examinations; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; and reports of termination 
and any associated severance pay.  If the 
employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  For any period that the 
veteran was self-employed, request a 
letter containing such information from 
the people who hired him, including, but 
not limited to, clients and any 
contractors or sub-contractors for whom 
he worked.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the veteran of 
that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).
5.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any indicated VA 
examinations or VA consultations (without 
examination) if further medical opinion 
evidence is needed, and then readjudicate 
the issues of entitlement to service-
connection for hearing loss disability 
and entitlement to service connection for 
tinnitus.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for hearing loss disability or the issue of 
entitlement to service connection for tinnitus.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on either or both of 
those issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-
73 (1999). 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



